Exhibit 10.26



 

 

 

Sequa Corporation

 

Amendment No. 1 to

 

Management Incentive Bonus Program

 

for

 

Corporate Executive Officers

   

(Amendment Effective March 25, 2004)



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEQUA CORPORATION

MANAGEMENT INCENTIVE BONUS PROGRAM

FOR CORPORATE EXECUTIVE OFFICERS

AMENDMENT NO. 1

     

This Amendment No. 1 is made by Sequa Corporation (the "Company") to the Sequa
Corporation Management Incentive Bonus Program for Corporate Executive Officers
(the "Plan").

 

WITNESSETH:

 

WHEREAS, the Company maintains the Plan; and

 

WHEREAS, the Company wishes to amend the Plan to reflect a change in

the titles of two of the participants in the Plan; and

 

WHEREAS, this amendment to the Plan does not and will not change the

number or pool of eligible participants in the Plan or otherwise substantively
change any of the terms of the Plan.

 

NOW, THEREFORE, effective as of March 25, 2004, the Company hereby

amends the Plan as follows:

1.

The title "President/Chief Operating Officer" shall be replaced with "Vice

Chairman and Executive Officer" in every instance in which it appears in the
Plan.

 

2.

The title "Senior Vice President/Gas Turbine Operations" shall be replaced

with "Vice Chairman and Executive Officer" in every instance in which it appears
in the Plan.

   

IN WITNESS WHEREOF, this Amendment No. 1 to the Plan is hereby

executed on this 25th day of March, 2004.

   

SEQUA CORPORATION

     

By:___________________________
Jesse Battino
Vice President, Human Resources